Exhibit 10.55

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) is made and entered into as of
March 31, 2011 by Dallas Clean Energy McCommas Bluff, LLC, a Delaware limited
liability company (the “Grantor”), and The Bank of New York Mellon Trust
Company, N.A., a national banking association (the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Mission Economic Development Corporation, a constituted authority
and non-profit industrial development corporation created and existing under the
Development Corporation Act, as amended, Chapter 501, Texas Local Government
Code (the “Issuer”), will issue its Solid Waste Disposal Revenue Bonds (Dallas
Clean Energy LLC Project) Series 2011A (Tax-Exempt) and Solid Waste Disposal
Revenue Bonds (Dallas Clean Energy LLC Project) Series 2011B (Taxable)
(collectively, the “Bonds”), to assist the Grantor in financing the cost of the
acquisition, construction, improvement and installation of certain solid waste
disposal facilities (the “Project”), and to pay certain other items relating to
the Bonds;

 

WHEREAS, the Bonds are issued pursuant to an Trust Indenture dated as of
January 1, 2011 (the “Indenture”), between the Issuer and the Secured Party, as
trustee;

 

WHEREAS, the Issuer will loan the proceeds derived from the sale of the Bonds to
the Grantor to develop the Project pursuant to a Loan Agreement dated as of
January 1, 2011 (the “Loan Agreement”) under which the Grantor is required to
make loan payments sufficient to pay when due the principal of, premium, if any,
and interest on the Bonds and related expenses;

 

WHEREAS, the Grantor’s repayment obligations under the Loan Agreement will be
evidenced by a promissory note dated the date of issuance of the Bonds (the
“Note”), from the Grantor to the Issuer and assigned to the Secured Party
pursuant to the Indenture;

 

WHEREAS, as collateral security for payment and performance of its payment
obligations under the Note and all other obligations under the documents to
which the Borrower is a party (the “Obligations”), the Grantor is willing to
grant to the Secured Party a security interest in all of its personal property
and assets pursuant to the terms of this Security Agreement; and

 

WHEREAS, the Secured Party is unwilling to enter into the Indenture unless the
Grantor enters into this Security Agreement.

 

NOW, THEREFORE, in order to induce the Secured Party to enter into the Indenture
with the Issuer, and in further consideration of the premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged the parties hereto agree as follows:

 

1.             Definitions.  All capitalized terms used herein without
definitions have the respective meanings provided to them in the Indenture.  The
term “State,” as used herein, means the State of Texas.  All terms defined in
the Uniform Commercial Code of the State and used

 

--------------------------------------------------------------------------------


 

herein shall have the same definitions herein as specified therein.  The term
“electronic document” applies in the event that the 2003 revisions to Article 7,
with amendments to Article 9, of the Uniform Commercial Code, in substantially
the form approved by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws, are now or hereafter adopted and become
effective in the State or in any other relevant jurisdiction.

 

2.             Security Interest.

 

2.1.         Grant of Security Interest.  The Grantor hereby grants to the
Secured Party, for the benefit of the holders of the Bonds, to secure the
payment and performance in full of all of the Obligations, a security interest
in and pledges and assigns to the Secured Party, for the benefit of the holders
of the Bonds, the following properties, assets and rights of the Grantor,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof (all of the same being hereinafter called the
“Collateral”): all personal and fixture property of every kind and nature
including all goods (including inventory, equipment and any accessions thereto),
instruments (including promissory notes), documents (including, if applicable,
electronic documents), accounts (including health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
money, cash or cash equivalents, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims, all general
intangibles (including all payment intangibles, software and intellectual
property), and any books, records or information relating to the foregoing and
any proceeds of the foregoing.  The Secured Party acknowledges that the
attachment of its security interest in any commercial tort claim of the Grantor
as original collateral is subject to the Grantor’s compliance with §4.7.

 

2.2.         Non-Transferable Collateral.

 

(a)  The grant of the security interest contained in §2.1 shall not extend to,
and the term “Collateral” shall not include, any directly held investment
property, or any general intangibles, now or hereafter held or owned by the
Grantor, to the extent, in each case, that (i) a security interest may not be
granted by the Grantor in such directly held investment property or general
intangibles as a matter of law, or under the terms of the governing document
applicable thereto, without the consent of one or more applicable parties
thereto and (ii) such consent has not been obtained.

 

(b)           The grant of the security interest contained in §2.1 shall extend
to, and the term “Collateral” shall include, (i) any and all proceeds of such
directly held investment property or general intangibles to the extent that the
proceeds are not themselves directly held investment property or general
intangibles subject to §2.2(a) and (ii) upon any such applicable party or
parties’ consent with respect to any otherwise excluded directly held investment
property or general intangibles being obtained, thereafter such directly held
investment property or general intangibles.

 

2

--------------------------------------------------------------------------------


 

(c)           The provisions of §2.2(a) shall not apply to (i) directly held
investment property or general intangibles to the extent that the restriction on
the Grantor granting a security interest therein is not effective under
applicable law or (ii) payment intangibles.

 

3.             Authorization to File Financing Statements.  The Grantor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any filing office in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the State or
such other jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) provide any other information required by part 5 of
Article 9 of the Uniform Commercial Code of the State or such other jurisdiction
for the sufficiency or filing office acceptance of any financing statement or
amendment, including (i) whether the Grantor is an organization, the type of
organization and any organizational identification number issued to the Grantor
and, (ii) in the case of a financing statement filed as a fixture filing or
indicating Collateral as as-extracted collateral or timber to be cut, a
sufficient description of real property to which the Collateral relates.  The
Grantor agrees to furnish any such information to the Secured Party promptly
upon the Secured Party’s request.  The Grantor also ratifies its authorization
for the Secured Party to have filed in any Uniform Commercial Code jurisdiction
any like initial financing statements or amendments thereto if filed prior to
the date hereof, with all costs and expenses to be at the Grantor’s expense.

 

4.             Other Actions.  Further to insure the attachment, perfection and
first priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in the Collateral, the Grantor agrees, at the
Grantor’s expense, to take the following actions with respect to the following
Collateral and without limitation on the Grantor’s other obligations contained
in this Agreement:

 

4.1.         Promissory Notes and Tangible Chattel Paper.  If the Grantor shall,
now or at any time hereafter, hold or acquire any promissory notes or tangible
chattel paper, the Grantor shall forthwith endorse, assign and deliver the same
to the Secured Party, accompanied by such instruments of transfer or assignment
duly executed in blank as the Secured Party may from time to time specify.

 

4.2.         Deposit Accounts.  For each deposit account that the Grantor, now
or at any time hereafter, opens or maintains, the Grantor shall, at the Secured
Party’s request and option, pursuant to an agreement in form and substance
satisfactory to the Secured Party, either (a) cause the depositary bank to agree
to comply without further consent of the Grantor, at any time with instructions
from the Secured Party to such depositary bank directing the disposition of
funds from time to time credited to such deposit account, or (b) arrange for the
Secured Party to become the customer of the depositary bank with respect to the
deposit account, with the Grantor being permitted, only with the consent of

 

3

--------------------------------------------------------------------------------


 

the Secured Party, to exercise rights to withdraw funds from such deposit
account.  The Secured Party agrees with the Grantor that the Secured Party shall
not give any such instructions or withhold any withdrawal rights from the
Grantor, unless a Loan Default Event has occurred and is continuing, or, if
effect were given to any withdrawal not otherwise permitted by the Documents to
which the Borrower is a party, would occur.  The provisions of this paragraph
shall not apply to any deposit accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of the Grantor’s salaried employees.

 

4.3.         Investment Property.  Subject to §2.2, if the Grantor shall, now or
at any time hereafter, hold or acquire any certificated securities, the Grantor
shall forthwith endorse, assign and deliver the same to the Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Secured Party may from time to time specify.  If any securities now or
hereafter acquired by the Grantor are uncertificated and are issued to the
Grantor or its nominee directly by the issuer thereof, the Grantor shall
immediately notify the Secured Party thereof and, at the Secured Party’s request
and option, pursuant to an agreement in form and substance satisfactory to the
Secured Party, either (a) cause the issuer to agree to comply, without further
consent of the Grantor or such nominee, at any time with instructions from the
Secured Party as to such securities, or (b) arrange for the Secured Party to
become the registered owner of the securities.  If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by the Grantor are held by the Grantor or its nominee through a
securities intermediary or commodity intermediary, the Grantor shall immediately
notify the Secured Party thereof and, at the Secured Party’s request and option,
pursuant to an agreement in form and substance satisfactory to the Secured
Party, either (i) cause such securities intermediary or (as the case may be)
commodity intermediary to agree to comply, in each case without further consent
of the Grantor or such nominee, at any time with entitlement orders or other
instructions from the Secured Party to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Secured Party to such commodity intermediary, or (ii) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Secured Party to become the entitlement holder with respect to
such investment property, with the Grantor being permitted, only with the
consent of the Secured Party, to exercise rights to withdraw or otherwise deal
with such investment property.  The Secured Party agrees with the Grantor that
the Secured Party shall not give any such entitlement orders or instructions or
directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by the Grantor, unless a Loan Default Event has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights not otherwise permitted by the Loan Documents, would occur. 
The provisions of this paragraph shall not apply to any financial assets
credited to a securities account for which the Secured Party is the securities
intermediary.

 

4

--------------------------------------------------------------------------------


 

4.4.         Collateral in the Possession of a Bailee.  If any Collateral of the
Grantor is, now or at any time hereafter, in the possession of a bailee, the
Grantor shall promptly notify the Secured Party thereof and, at the Secured
Party’s request and option, shall promptly obtain an acknowledgement from the
bailee, in form and substance satisfactory to the Secured Party, that the bailee
holds such Collateral for the benefit of the Secured Party and such bailee’s
agreement to comply, without further consent of the Grantor, at any time with
instructions of the Secured Party, as to such Collateral.  The Secured Party
agrees with the Grantor that the Secured Party shall not give any such
instructions unless a Loan Default Event has occurred and is continuing or would
occur after taking into account any action by the Grantor with respect to the
bailee.

 

4.5.         Electronic Chattel Paper, Electronic Documents and Transferable
Records.  If the Grantor, now or at any time hereafter, holds or acquires an
interest in any electronic chattel paper, any electronic document or any
“transferable record,” as that term is defined in §201 of the federal Electronic
Signatures in Global and National Commerce Act, or in §16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction, the
Grantor shall promptly notify the Secured Party thereof and, at the request and
option of the Secured Party, shall take such action as the Secured Party may
reasonably request to vest in the Secured Party control, under §9-105 of the
Uniform Commercial Code of the State or any other relevant jurisdiction, of such
electronic chattel paper, control, under §7.106 of the Uniform Commercial Code
of the State or any other relevant jurisdiction, of such electronic document or
control, under §201 of the federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, §16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Secured Party agrees with the Grantor that the Secured Party will arrange,
pursuant to procedures satisfactory to the Secured Party and so long as such
procedures will not result in the Secured Party’s loss of control, for the
Grantor to make alterations to the electronic chattel paper, electronic document
or transferable record permitted under UCC §9.105, UCC §7.106, or, as the case
may be, §201 of the federal Electronic Signatures in Global and National
Commerce Act or §16 of the Uniform Electronic Transactions Act for a party in
control to make without loss of control, unless a Loan Default Event has
occurred and is continuing or would occur after taking into account any action
by the Grantor with respect to such electronic chattel paper, electronic
document or transferable record.  The provisions of this §4.5 relating to
electronic documents and “control” under UCC §7.106 apply in the event that the
2003 revisions to Article 7, with amendments to Article 9, of the Uniform
Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.

 

4.6.         Letter-of-Credit Rights.  If the Grantor is, now or at any time
hereafter, a beneficiary under a letter of credit now or hereafter, the Grantor
shall promptly notify the Secured Party thereof and, at the request and option
of the Secured Party, the Grantor shall, pursuant to an agreement in form and
substance satisfactory to the Secured Party, either (a) arrange for the issuer
and any confirmer or other nominated person of such letter of credit to consent
to an assignment to the Secured Party of the proceeds of the letter of credit or
(b) arrange for the Secured Party to become the transferee beneficiary of the
letter of credit.

 

5

--------------------------------------------------------------------------------


 

4.7.         Commercial Tort Claims.  If the Grantor shall, now or at any time
hereafter, hold or acquire a commercial tort claim, the Grantor shall
immediately notify the Secured Party in a writing signed by the Grantor of the
particulars thereof and grant to the Secured Party, for the benefit of the
Secured Parties and the Secured Party, in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Secured Party.

 

4.8.         Other Actions as to Any and All Collateral.  The Grantor further
agrees upon the request of the Secured Party and at the Secured Party’s option,
to take any and all other actions as the Secured Party may determine to be
necessary or useful for the attachment, perfection and first priority of, and
the ability of the Secured Party to enforce, the Secured Party’s security
interest in any and all of the Collateral including (a) executing, delivering
and, where appropriate, filing financing statements and amendments relating
thereto under the Uniform Commercial Code of any relevant jurisdiction, to the
extent, if any, that the Grantor’s signature thereon is required therefor,
(b) causing the Secured Party’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral, (c) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral, (d) obtaining
governmental and other third party waivers, consents and approvals, in form and
substance satisfactory to the Secured Party including any consent of any
licensor, lessor or other person obligated on Collateral and any party or
parties whose consent is required for the security interest of the Secured Party
to attach under §2, (e) obtaining waivers from landlords in form and substance
satisfactory to the Secured Party and (f) taking all actions under any earlier
versions of the Uniform Commercial Code or under any other law, as reasonably
determined by the Secured Party to be applicable in any relevant Uniform
Commercial Code or other jurisdiction, including any foreign jurisdiction.

 

4.9.         Relation to Other Collateral Documents.  The provisions of this
Agreement supplement the provisions of any leasehold deeds of trust, collateral
assignments, or other such instruments by and between the Grantor and the
Secured Party (either existing now or in the future, collectively, “Other
Collateral Documents”), for the benefit of the holders of the Bonds, and which
secures the payment or performance of any of the Obligations.  Nothing contained
in any such document shall derogate from any of the rights or remedies of the
Secured Party or any of the Secured Parties hereunder.

 

5.             Representations and Warranties Concerning Grantor’s Legal
Status.  The Grantor represents and warrants to the Secured Party as follows:
(a) the Grantor’s exact legal name is that indicated on Schedule 1 attached
hereto, (b) the Grantor is an organization of the type, and is organized in the
jurisdiction, set forth on Schedule 1 attached hereto, (c) Schedule 1 attached
hereto accurately sets forth the Grantor’s organizational identification number
or accurately states that the Grantor has none, and (d) Schedule 1 attached
hereto accurately sets forth the Grantor’s place of business or, if more than
one, its chief executive office as well as the Grantor’s mailing address if
different.

 

6

--------------------------------------------------------------------------------


 

6.             Covenants Concerning Grantor’s Legal Status.  The Grantor
covenants with the Secured Party as follows: (a) without providing at least
thirty (30) days’ prior written notice to the Secured Party, the Grantor will
not change its name, its place of business or, if more than one, chief executive
office, or its mailing address or organizational identification number if it has
one, (b) if the Grantor does not have an organizational identification number
and later obtains one, the Grantor will promptly notify the Secured Party of
such organizational identification number, and (c) the Grantor will not change
its type of organization, jurisdiction of organization or other legal structure.

 

7.             Representations and Warranties Concerning Collateral, Etc.  The
Grantor further represents and warrants to the Secured Party as follows: (a) the
Grantor is the owner of or has other rights in or power to transfer the
Collateral, free from any right or claim of any person or any adverse lien,
except for the security interest created by this Agreement and “Permitted Liens”
(defined below), (b) none of the Collateral constitutes, or is the proceeds of,
“farm products” as defined in §9.102(a)(34) of the Uniform Commercial Code of
the State, (c) none of the account debtors or other persons obligated on any of
the Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral, (d) the Grantor holds no commercial tort claim except as indicated
on its Perfection Certificate, and (e) the Grantor has at all times operated its
business in compliance with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances.  For the purposes of this
Agreement, “Permitted Liens” collectively includes (i) liens for taxes not then
delinquent, (ii) any lien pursuant to the Loan Agreement, the Indenture, or
Other Collateral Documents or a document to which the Borrower is a party
granting a lien in the Project or the Revenues (iii) any lien or encumbrance
disclosed on the title insurance policy delivered in connection with the
issuance of the Bonds; (iv) mineral leases, servitudes or other mineral rights,
utility, access and other easements and rights of way, restrictions and
exceptions that an authorized officer of the Grantor certifies will not
interfere with the operation of or impair the value of the Premises, and
(v) such minor defects, irregularities, encumbrances, easements, rights of way
and clouds on title as normally exist with respect to property similar in
character to the premises comprising the Project and would not reasonably be
expected to materially impair the property affected thereby for the purpose for
which it was acquired or is held by the Grantor.

 

8.             Covenants Concerning Collateral, Etc.  The Grantor further
covenants with the Secured Party as follows: (a) the Collateral, to the extent
not delivered to the Secured Party pursuant to §4, will be kept at the Project
site and the Grantor will not remove the Collateral from such locations, without
providing at least thirty (30) days’ prior written notice to the Secured Party,
(b) except for the security interest herein granted and the Permitted Liens, the
Grantor shall be the owner of or have other rights in the Collateral free from
any right or claim of any other person or any lien, and the Grantor shall defend
the same against all claims and demands of all persons at any time claiming the
same or any interests therein adverse to the Secured Party or any of the Secured
Parties, (c) the Grantor shall not pledge, mortgage or create,

 

7

--------------------------------------------------------------------------------


 

or suffer to exist any right of any person in or claim by any person to the
Collateral, or any lien in the Collateral in favor of any person, or become
bound (as provided in §9.203(d) of the Uniform Commercial Code of the State or
any other relevant jurisdiction or otherwise) by a security agreement in favor
of any person as secured party, other than the Secured Party except for the
Permitted Liens, (d) the Grantor will keep the Collateral in good order and
repair and will not use the same in violation of law or any policy of insurance
thereon, (e) the Grantor will permit the Secured Party, or its designee, to
inspect the Collateral at any reasonable time, wherever located, (f) the Grantor
will pay promptly when due all taxes, assessments, governmental charges and
levies upon the Collateral or incurred in connection with the use or operation
of the Collateral or incurred in connection with this Agreement, (g) the Grantor
will continue to operate, its business in compliance with all applicable
provisions of the federal Fair Labor Standards Act, as amended, and with all
applicable provisions of federal, state and local statutes and ordinances
dealing with the control, shipment, storage or disposal of hazardous materials
or substances, and (h) the Grantor will not sell or otherwise dispose, or offer
to sell or otherwise dispose, of the Collateral or any interest therein except
in the ordinary course of business.

 

9.             Insurance.  Grantor shall maintain insurance on the Collateral
according to the Loan Agreement.

 

10.          Collateral Protection Expenses; Preservation of Collateral.

 

10.1.       Expenses Incurred by Secured Party.  In the Secured Party’s
discretion, the Secured Party may discharge taxes and other encumbrances at any
time levied or placed on any of the Collateral, maintain any of the Collateral,
make repairs thereto and pay any necessary filing fees or insurance premiums, in
each case if the Grantor fails to do so.  The Grantor agrees to reimburse the
Secured Party on demand for all expenditures so made.  The Secured Party shall
have no obligation to the Grantor to make any such expenditures, nor shall the
making thereof be construed as a waiver or cure of any Loan Default Event.

 

10.2.       Secured Party’s Obligations and Duties.  Anything herein to the
contrary notwithstanding, the Grantor shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by the Grantor thereunder.  Neither the Secured Party nor any Secured
Party shall have any obligation or liability under any such contract or
agreement by reason of or arising out of this Agreement or the receipt by the
Secured Party or any Secured Party of any payment relating to any of the
Collateral, nor shall the Secured Party or any Secured Party be obligated in any
manner to perform any of the obligations of the Grantor under or pursuant to any
such contract or agreement, to make inquiry as to the nature or sufficiency of
any payment received by the Secured Party or any Secured Party in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to the Secured Party or to which the Secured Party or any Secured
Party may be entitled at any time or times.  The Secured Party’s sole duty with
respect to the custody, safe keeping and physical preservation of the Collateral
in its possession, under §9-207 of the Uniform Commercial Code of the State or
otherwise, shall be to deal with such Collateral in the same manner as the
Secured Party deals with similar property for its own account.

 

8

--------------------------------------------------------------------------------


 

11.          Securities and Deposits.  The Secured Party may at any time
following and during the continuance of a Loan Default Event, at its option,
transfer to itself or any nominee any securities constituting Collateral,
receive any income thereon and hold such income as additional Collateral or
apply it to the Obligations.  Whether or not any Obligations are due, the
Secured Party may following and during the continuance of a Loan Default Event
demand, sue for, collect, or make any settlement or compromise which it deems
desirable with respect to the Collateral.  Regardless of the adequacy of
Collateral or any other security for the Obligations, any deposits or other sums
at any time credited by or due from the Secured Party or any Secured Party to
the Grantor may at any time be applied to or set off against any of the
Obligations.

 

12.          Notification to Account Debtors and Other Persons Obligated on
Collateral.  If a Loan Default Event shall have occurred and be continuing, the
Grantor shall, at the request and option of the Secured Party, notify account
debtors and other persons obligated on any of the Collateral of the security
interest of the Secured Party in any account, chattel paper, general intangible,
instrument or other Collateral and that payment thereof is to be made directly
to the Secured Party or to any financial institution designated by the Secured
Party as the Secured Party’s agent therefor, and the Secured Party may itself,
if a Loan Default Event shall have occurred and be continuing, without notice to
or demand upon the Grantor, so notify account debtors and other persons
obligated on Collateral.  After the making of such a request or the giving of
any such notification, the Grantor shall hold any proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Grantor as trustee for the Secured Party, for the benefit of the
Secured Parties and the Secured Party, without commingling the same with other
funds of the Grantor and shall turn the same over to the Secured Party in the
identical form received, together with any necessary endorsements or
assignments.  The Secured Party shall apply the proceeds of collection of
accounts, chattel paper, general intangibles, instruments and other Collateral
received by the Secured Party to the Obligations, such proceeds to be
immediately credited after final payment in cash or other immediately available
funds of the items giving rise to them.

 

13.          Power of Attorney.

 

13.1.       Appointment and Powers of Secured Party.  The Grantor hereby
irrevocably constitutes and appoints the Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Grantor or in the Secured Party’s own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
useful to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of the Grantor, without notice to or assent by the Grantor, to do the
following:

 

9

--------------------------------------------------------------------------------


 

(a)           upon the occurrence and during the continuance of a Loan Default
Event, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and completely as though the Secured Party were the
absolute owner thereof for all purposes, and to do, at the Grantor’s expense, at
any time, or from time to time, all acts and things which the Secured Party
deems necessary or useful to protect, preserve or realize upon the Collateral
and the Secured Party’s security interest therein, in order to effect the intent
of this Agreement, all no less fully and effectively as the Grantor might do,
including (i) the filing and prosecuting of registration and transfer
applications with the appropriate federal, state or local agencies or
authorities with respect to trademarks, copyrights and patentable inventions and
processes, (ii) upon written notice to the Grantor, the exercise of voting
rights with respect to voting securities, which rights may be exercised, if the
Secured Party so elects, with a view to causing the liquidation of assets of the
issuer of any such securities and (iii) the execution, delivery and recording,
in connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and

 

(b)           to the extent that the Grantor’s authorization given in §3 is not
sufficient, to file such financing statements with respect hereto, with or
without the Grantor’s signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Grantor’s name such financing statements and
amendments thereto and continuation statements which may require the Grantor’s
signature.

 

13.2.       Ratification by Grantor.  To the extent permitted by law, the
Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and is irrevocable.

 

13.3.       No Duty on Secured Party.  The powers conferred on the Secured Party
hereunder are solely to protect the interests of the Secured Party and the
Secured Parties in the Collateral and shall not impose any duty upon the Secured
Party to exercise any such powers. The Secured Party shall be accountable only
for the amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or agents
shall be responsible to the Grantor for any act or failure to act, except for
the Secured Party’s own gross negligence or willful misconduct.

 

14.          Rights and Remedies.  If a Loan Default Event shall have occurred
and be continuing, the Secured Party, without any other notice to or demand upon
the Grantor, shall have in any jurisdiction in which enforcement hereof is
sought, in addition to all other rights and remedies, the rights and remedies of
a secured party under the Uniform Commercial Code of the State or any other
relevant jurisdiction and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located, including
the right to take possession of the Collateral, and for that purpose the Secured
Party may, so far as the Grantor can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom. 
The Secured Party may in its discretion require the

 

10

--------------------------------------------------------------------------------


 

Grantor to assemble all or any part of the Collateral at such location or
locations within the jurisdiction of the Grantor’s principal office or at such
other locations as the Secured Party may reasonably designate.  Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Secured Party shall give to
the Grantor at least five (5) Business Days’ prior written notice of the time
and place of any public sale of Collateral or of the time after which any
private sale or any other intended disposition is to be made.  The Grantor
hereby acknowledges that five (5) Business Days’ prior written notice of such
sale or sales shall be reasonable notice.  In addition, the Grantor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of the Secured Party’s rights and remedies hereunder,
including its right following a Loan Default Event to take immediate possession
of the Collateral and to exercise its rights and remedies with respect thereto.

 

15.          Standards for Exercising Rights and Remedies.  To the extent that
applicable law imposes duties on the Secured Party to exercise remedies in a
commercially reasonable manner, the Grantor acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition,
(b) to fail to obtain third party consents for access to Collateral to be
disposed of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Grantor, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of Collateral, whether or not the collateral is of
a specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Secured Party against risks of loss,
collection or disposition of Collateral or to provide to the Secured Party a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by the Secured Party, to obtain the services of
brokers, investment bankers, consultants and other professionals to assist the
Secured Party in the collection or disposition of any of the Collateral. The
Grantor acknowledges that the purpose of this §15 is to provide non-exhaustive
indications of what actions or omissions by the Secured Party would fulfill the
Secured Party’s duties under the Uniform Commercial Code of the State or any
other relevant jurisdiction in the Secured Party’s exercise of remedies against
the Collateral and that other actions or omissions by the Secured Party shall
not be deemed to fail to fulfill such duties solely on account of not being
indicated in this §15.  Without limitation upon the foregoing, nothing contained
in this §15 shall be construed to grant any rights to the Grantor or to impose
any duties on the Secured Party that would not have been granted or imposed by
this Agreement or by applicable law in the absence of this §15.

 

11

--------------------------------------------------------------------------------


 

16.          No Waiver by Secured Party, etc.  The Secured Party shall not be
deemed to have waived any of its rights and remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Secured Party.  No delay or omission on the part of the Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion. 
All rights and remedies of the Secured Party with respect to the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Secured Party deems
expedient.

 

17.          Suretyship Waivers by Grantor.  The Grantor waives demand, notice,
protest, notice of acceptance of this Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description.  With respect to
both the Obligations and the Collateral, the Grantor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable therefor, to the acceptance of partial payment thereon and
the settlement, compromising or adjusting of any thereof, all in such manner and
at such time or times as the Secured Party may deem advisable.  The Secured
Party shall have no duty as to the collection or protection of the Collateral or
any income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in §10.2.  The Grantor further waives any and all other suretyship
defenses.

 

18.          Marshaling.  The Secured Party shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the rights and remedies of the Secured Party
hereunder and of the Secured Party in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising.  To the extent that it
lawfully may, the Grantor hereby agrees that it will not invoke any law relating
to the marshaling of collateral which might cause delay in or impede the
enforcement of the Secured Party’s rights and remedies under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Grantor hereby irrevocably waives the benefits
of all such laws.

 

19.          Proceeds of Dispositions; Expenses.  The Grantor agrees to pay to
the Secured Party on demand any and all expenses, including reasonable
attorneys’ fees and disbursements, incurred or paid by the Secured Party in
protecting, preserving or enforcing the Secured Party’s rights and remedies
under or in respect of any of the Obligations or any of the Collateral.  After

 

12

--------------------------------------------------------------------------------


 

deducting all of said expenses, the residue of any proceeds of collection or
sale or other disposition of Collateral shall, to the extent actually received
in cash, be applied to the payment of the Obligations in such order or
preference as is provided in the Indenture, or as reasonably determined by the
Secured Party (if not specified in the Indenture), proper allowance and
provision being made for any Obligations not then due.  Upon the final payment
in cash and satisfaction in full of all of the Obligations and after making any
payments required by §§9.608(a)(1)(C) or 9.615(a)(3) of the Uniform Commercial
Code of the State, any excess shall be returned to the applicable Grantor.  In
the absence of final payment and satisfaction in full of all of the Obligations,
the Grantor shall remain liable for any deficiency.

 

20.          Governing Law; Consent to Jurisdiction; Service of Process.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF TEXAS WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.  EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS
SITTING IN DALLAS COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF TEXAS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHT THAT THE SECURED PARTY OTHERWISE MAY HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

21.          Waiver of Jury Trial.  EACH PARTY HERETO IRREVOCABLY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER
OR THE PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS.  Except as
prohibited by law, the Grantor waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages.  The Grantor (a) certifies that neither the Secured
Party nor any representative, agent or attorney of the Secured Party or any
Secured Party has represented, expressly or otherwise, that the Secured Party
would not, in the event of litigation, seek to enforce the foregoing waivers or
other waivers contained in this Agreement and (b) acknowledges that, in entering
into the Indenture, the Secured Party is relying upon, among other things, the
waivers and certifications contained in this §21.

 

13

--------------------------------------------------------------------------------


 

22.          Miscellaneous.  The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon the
Grantor and its successors and assigns, and shall inure to the benefit of the
Secured Party, the Secured Parties and their respective successors and assigns. 
If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein.  The
Grantor acknowledges receipt of a copy of this Agreement.

 

23.          Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement (and the
other Documents to which the Borrower is a party and the Indenture) constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Delivery of an executed counterpart of a
signature page of this Agreement by electronic transmission shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

24.          Conflict.  To the extent the terms of this Agreement conflict with
the terms of the Indenture or any other Borrower Loan Document, the terms of
such other agreement shall control.

 

[Remainder of page intentionally left blank.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the undersigned have caused
this Security Agreement to be duly executed as of the date first above written.

 

 

Grantor:

 

 

 

DALLAS CLEAN ENERGY MCCOMMAS BLUFF, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/S/ Harrison S. Clay

 

Name:

Harrison S. Clay

 

Title:

Manager

 

Accepted:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

a national banking association, as Secured Party

 

 

By:

/S/ Matthew Moon

 

 

Name:

Matthew Moon

 

 

Title:

Senior Associate

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

(a)           Dallas Clean Energy McCommas Bluff, LLC

 

(b)           Delaware limited liability company

 

(c)           [Grantor has none]

 

(d)           [Insert]

 

S-1

--------------------------------------------------------------------------------